Citation Nr: 1309316	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for intercostal neuralgia.

2.  Entitlement to an extraschedular initial disability evaluation for intercostal neuralgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In November 2003, the RO issued a rating decision denying a claim for a TDIU and granting service connection for intercostal neuralgia, secondary to service-connected hiatal hernia.  The RO assigned an initial 20 percent rating, effective June 11, 2001, and the Veteran timely perfected an appeal for a higher initial disability rating as well as for a grant of a TDIU.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for any times, since the effective date of the award, when his disability may have been more severe than at other times).  During the pendency of this appeal, the RO issued a July 2004 rating decision in which it assigned an effective date of March 30, 1982 for the grant of service connection for intercostal neuralgia.

The Veteran provided testimony before a Veterans Law Judge in August 2002.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board so the Veteran was afforded another hearing pursuant to 38 C.F.R. § 20.717.  In July 2006, the Veteran provided testimony before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims file. 

In November 2006, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an Order vacating the Board's November 2006 decision and remanding the case to the Board pursuant to the terms of a July 2008 Joint Motion for Remand.  In March 2009, December 2009, November 2011, and June 2012 the Board remanded the Veteran's appeal to the RO for additional development and consideration.

The Board notes that the Veteran is currently considered unrepresented for the purposes of the appeal.  Although an attorney, Matthew Carmody, was recognized as the Veteran's representative on prior remands issued in March 2009, December 2009, and November 2011, this individual is not accredited for practice before VA and, as such, may not represent the Veteran in this matter.  38 C.F.R. § 14.631 (2012).  The Veteran noted in a January 2013 letter that he wished to proceed with his appeal without representation.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for  intercostal neuralgia as due to in-service surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Veteran's (then current) representative stated in a July 2003 letter that he "underst[oo]d that the statute 38 U.S.C.A. § 1151 does not apply to the [the Veteran's] disability," the representative also stated "we do not believe this has any impact on the nature and amount of relief sought by [the Veteran."  Not only does the July 2003 statement not meet the legal requirements for withdrawal of a claim, 38 C.F.R. § 20.204(b), but the Veteran, through counsel, subsequently raised the issue again in a January 2009 written statement.  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The claims file reflects that the Veteran has been in continuous receipt of VA treatment for multiple medical conditions since at least July 1983.  However, the claims file contains comparatively few VA treatment notes.  Further, VA examination reports issued in August 1983 and June 1984 plainly refer to prior VA treatment that is not documented elsewhere in the record and, although no VA treatment notes dated after March 16, 2009 appear in the record, the January 2012 VA examiner referred to electronic records available from the Jesse Brown VA medical center (VAMC).  As the claims file reflects that he has received decades of treatment from multiple VA medical centers, but the treatment notes within the claims file appear incomplete, the agency of original jurisdiction (AOJ) must take appropriate steps to obtain any outstanding records of VA treatment and associate them with the claims file.  The AOJ is advised that Jesse Brown and Hines VAMCs are identified in multiple locations in the record, a July 2003 treatment note refers to ongoing care for chronic pain at "WSVA" (presumably the West Side VAMC) and an August 1996 report of telephone contact indicates that the Veteran may (italics added for emphasis) have received some VA care in Ohio.  Since the Veteran has also reported receiving VA vocational rehabilitation services, to include compensated work therapy, the AOJ must also seek these non-medical VA records for purposes of association with the claims file.

Although the Veteran has reported receipt of ongoing VA care, he, through counsel, has also identified two (2) private treatment providers.  Specifically, at an August 2002 Board hearing, the Veteran's (then current) representative referred to a Chicago-area neurologist, Dr. Portlin, as having evaluated the Veteran's pain and also identified a Dr. Pathmo.  Since VA has not attempted to assist the Veteran in obtaining records from these physicians, the AOJ must take appropriate actions to attempt to obtain them and, if available, incorporate them into the claims file before appellate review proceeds.

As history, the Veteran is claiming entitlement to the benefits sought on appeal in part because of the claimed disabling effects of medications prescribed by VA to treat his intercostal neuralgia.  As the Veteran's increased rating claim is for an increase in the initially assigned disability rating and the RO issued a July 2004 rating decision assigning an effective date of March 30, 1982 for the grant of service connection for intercostal neuralgia, the appellate period for his increased rating claim extends back to March 30, 1982.  Although the Veteran did not submit a formal claim of entitlement to a TDIU (VA Form 21-8940) until August 2005, he contended prior to that date that his service-connected disabilities rendered him unemployable.  See Veteran statements dated October 1982 and March 1984.  Based on his contentions throughout the appellate period, pertinent case law dictates that VA must also consider his entitlement to a TDIU since March 30, 1982.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The RO/AMC must also seek clarification from the Veteran as to the bases for his claim of entitlement to a TDIU over the entire appellate period.  Although he has, over the last 10 years, contended that he has been completely unemployable as the result of medication side effects, he reported earlier in the appellate period that he could not maintain steady employment (i.e. was working only part-time and frequently changing jobs) as a result of the pain and physical limitations caused by his intercostal neuralgia.  The RO/AMC must seek clarification from the Veteran as to when he contends that his medication side effects became so disabling as to render him unemployable.  Further, as he appears to claim entitlement to a TDIU prior to the time that he ceased all employment on the basis of having only marginal employment, the RO/AMC must request that he provide evidence of his income during that earlier time period.  See 38 C.F.R. § 4.16(a) (Marginal employment shall not be considered substantially gainful employment; marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census, as the poverty threshold for one person).  The RO/AMC should provide him a new VA Form 21-8940, Application for Increased Compensation Based on Unemployability, since the only application form currently associated with the claims file reflects only employment and earnings from March 2001.  He should also be informed that marginal employment may be held to exist on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The Court's July 2008 Joint Motion for Remand directed the Board to specifically address the Veteran's potential entitlement to a TDIU and to an increased rating for intercostal neuralgia on an extraschedular basis.  The Court indicated both that the Board's decision was lacking in analysis of whether or not extraschedular consideration was warranted and stated that the Board did not adequately address the Veteran's contentions as to the extent of impairment resulting from prescription medications.  As noted above, the Veteran's claims have been remanded on multiple prior occasions, most recently in June 2012.  In the June 2012 remand, the Board determined that the medical evidence of record still did not adequately address the Veteran's contentions as to the side effects of his prescription medications.  The Board instructed the RO/AMC to afford the Veteran another VA examination in order to obtain an additional, clarifying, medical opinion as well as to consider referral of the claims for extraschedular consideration.

Subsequent to the June 2012 remand, additional evidence was associated with the claims file to include the report of a July 2012 VA examination and an October 2012 determination by the Director of the VA Compensation Service as to the Veteran's entitlement to extraschedular consideration.  Unfortunately, although the July 2012 examination report does address the side effects of the medications currently (italics added for emphasis) prescribed to treat the Veteran's intercostal neuralgia, it does not address medication side effects throughout the appellate period.  If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Further, as the claims file does not currently contain documentation of the Veteran's full treatment and prescription history, the 2012 examiner may not have had access to all relevant case facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (a physician should have information regarding relevant case facts).  A clarifying medical opinion, discussing the entire appellate period, is necessary before the Board proceeds with appellate review.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

As stated, an October 2012 determination by the Director of the VA Compensation Service as to the Veteran's entitlement to extraschedular consideration also was associated with the record subsequent to the Board's last remand.  The October 2012 determination addresses the Veteran's entitlement to extraschedular consideration in regard to both his increased rating claim and his claim for a TDIU.  However, the determination does not reference any evidence from the first almost two (2) decades of the appellate period.  The determination also states that the Veteran "has not received much treatment over the years," but, as observed above, years of treatment records appear to be missing from the claims file.  Further, the determination identifies the June 2012 VA examiner's report as the only medical evidence that the Veteran is unemployable as a result of his intercostal neuralgia and medications, but it does not reference other pertinent opinions such as an October 2012 VA examiner's opinion that the Veteran's medications both sedate him and interfere with his ability to think and that the pain from his underlying disability renders him unable to do physical activities.  The October 2003 determination does not encompass all of the required time period and may not have been based on review of all pertinent evidence.  

Further, in specific regard to the discussion as to entitlement to extraschedular consideration for a TDIU, the determination did not, as required by statute, "include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainments and all other factors."  38 C.F.R. § 4.16(b).  Specifically, the determination did not discuss the Veteran's employment history (other than as included in a single quote from the January 2012 examination report) or any of the Veteran's educational or vocational attainments and it did not mention the disabling effects of his hiatal hernia except for a conclusory statement - "there is no evidence that... [it] would affect employability."  While this case is in remand status, the RO/AMC must return the claims file, after association of all newly gathered evidence, to the Director of the Compensation Service for the provision of a legally adequate determination as to the Veteran's entitlement for extraschedular consideration for a TDIU, and for an increased disability rating for intercostal neuralgia, throughout the entire (italics added for emphasis) appellate period and based on a thorough review of the pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 30, 1982, to include any available retired hardcopy records.  NOTE that the Veteran has been treated at the Jesse Brown and Hines VAMCs, the WS VAMC (presumably the West Side VAMC), and, possibly, VAMCs in Ohio in the mid-1990s.  

Also obtain any available records of vocational rehabilitation or compensated work therapy.  NOTE that the claims file reflects that the Veteran participated in these programs in 2002-2003 in the Chicago, Illinois area.  

Obtain VA's prescription list for the Veteran from 1982 to the present from the identified VAMC reports.

All reasonable attempts should be made to obtain pertinent VA records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records as in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran with an opportunity to submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file - the records must include, but are not limited to, records from Dr. Portlin and Dr. Pathmo.  Make at least two (2) attempts to obtain records from any identified sources.  If unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Concurrent with the above, seek clarification from the Veteran as to exact date he became unemployable due to service-connected disability, including medication taken for such disabilities.  Provide him a new VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for the period prior to March 2001.  The Veteran should list all prior employment from 1982 to the present, including the specific dates for each job held and the yearly/hourly income earned.

4.  The Veteran should be requested to submit copies of all tax returns, social security income statements or any other documents from 1982 to the present which shows his yearly income.  The Veteran should be given authorization forms so that VA can assist him in obtaining this type of evidence.

5.  After the above development has been completed and all outstanding records have been associated with the claims file, including the list of prescription medication taken for the Veteran's service-connected disabilities from 1982 to the present, return the claims file to the VA examiner who conducted the Veteran's June 2012 esophageal conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's complete VA treatment history (including his prescription medication history), the examiner should provide an opinion as to the nature and severity of any impairment resulting from VA-prescribed medications used to treat the Veteran's service-connected disabilities (intercostal neuralgia, hiatal hernia, postoperative scar) for the period from March 30, 1982 to the present.  .

The examiner should identify which medications have been used to treat the Veteran's service-connected disabilities since March 30, 1982, providing an opinion as to when he began to take any medication(s) that, at least as likely as not (a 50% or higher degree of probability), were, alone or in combination, productive of any of the following side effects: (i) drowsiness; (ii) impaired alertness; and/or (iii) impaired concentration. 

The examiner must also opine on whether it is at least as likely as not (a 50% or higher degree of probability) that these symptoms rendered the Veteran unable to perform either physical or sedentary work throughout the appellate period (1982 to the present ) or at specific times between 1982 to the present (if so, any such period must be identified).  Specifically, address whether or not he could perform work as a bank teller, manager or collections officer due to these symptoms.  

In specific regard to the medication(s) the Veteran takes for his service-connected intercostal neuralgia, the examiner should state whether any such medication(s), alone or in combination, has caused "marked interference with employment" throughout the appellate period or at specific times (identifying the relevant time periods) during the appellate period.  

The examiner should give an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's service-connected disabilities singly or jointly prevent the Veteran from engaging in a substantially gainful occupation.  In so doing, the examiner should identify the impairment caused by each service-connected disability and its impact on sedentary and manual labor.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings. All opinions expressed should be accompanied by a supporting rationale.

6.  After completing the above development, re-submit the case to the Director, Compensation and Pension Service, for another determination as to the Veteran's entitlement to extraschedular consideration for a TDIU and for an increased rating for intercostal neuralgia.  In so doing, inform the Director that additional evidence has been added to the claims file, that the period under consideration extends from March 30, 1982 to the present, and that, in regard to the claim for a TDIU, any determination must "include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainments and all other factors" pursuant to 38 C.F.R. § 4.16(b).

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



